Citation Nr: 1747771	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal was before the Board in May 2015, at which time it was remanded for additional development.  After the issuance of a May 2016 supplemental statement of the case, the appeal was remitted to the Board of further appellate review.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the May 2015 remand, the Veteran underwent a VA examination in January 2016, in order to ascertain the nature of any present psychiatric disability and, if any, whether each was etiologically related to his active duty.  After reviewing the evidence of record and administering a clinical evaluation, the examiner specifically determined that the Veteran did not meet the diagnostic criteria for PTSD, and rendered a diagnosis of unspecified depressive disorder.  With respect to etiology, the examiner predicated a negative opinion on the determination that the Veteran's unspecified depressive disorder first satisfied the diagnostic criteria subsequent to his period of active duty.  However, the laws governing the adjudication of this claim allow for service connection to be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or due to service.  Moreover, the examiner provided a confusing rationale that, "[g]iven that onset is believed to have occurred following military service, such could not have been an aggravating factor."  If, as the examiner subsequently concludes, the Veteran's unspecified depressive disorder did not pre-exist his active duty, aggravation is not for consideration.  
As such, the Board finds that the January 2016 VA examination is insufficient for purposes of adjudicating the Veteran's above-captioned claim and, thus, a remand to obtain a supplemental opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be made available to and reviewed by the January 2016 VA examiner or, if unavailable, an appropriate substitute.  The examiner must then provide a supplemental opinion as to the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's unspecified depressive disorder was incurred in OR DUE TO his active duty, to include any event therein?  The examiner is advised that, even if the Veteran's disability first met the diagnostic criteria subsequent to his active duty, service connection for that disability is still available.

The examiner must provide a complete rationale for all opinions expressed.  A complete rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant relevant evidence.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Once the above actions have been completed, re-adjudicate the claim, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

